DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101.  Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method for data generation.  The claim recites in part, with regard to a target in which a plurality of set of reference source data and reference target data are connectable by using edges, generating a virtual node between the reference source data and the reference target data.  This limitation, as drafted, describes a process that under its broadest reasonable interpretation, is directed to a mental process, and therefore recites an abstract idea.  Specifically, the limitation of with regard to a target in which a plurality of set of reference source data and reference target data are connectable by using edges, generating a virtual node between the reference source data and the reference target data is a process that under its broadest reasonable interpretation is directed to a mental process, because generation of a virtual node with regard to the reference source and target data can be performed mentally.
The judicial exception is not integrated into a practical application.  The claim recites the additional limitations extracting information that corresponds to a complete bipartite graph from the connected target when there are a plurality of sets of reference source data and a plurality of sets of reference target data that are the extracted information and that constitute the complete bipartite graph, and a processor.  The limitation of extracting information that corresponds to a complete 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The limitation of a processor is recited at a high level of generality, and amount to generally linking the user of the judicial exception to a particular technological environment – a computing environment, because these components are generic computer components.  Further, extracting information that corresponds to a complete bipartite graph from the connected target when there are a plurality of sets of reference source data and a plurality of sets of reference target data  that are the extracted information and that constitute the complete bipartite graph, merely append well-understood routine and conventional activities to the judicial exception.  The extracting information for a bipartite graph from sets of reference source and target data merely relates to storing and retrieving information in memory.   Under Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, this is established as well-understood routine and conventional activity.  Thus, under its broadest reasonable interpretation, the claim covers mental processes applied in a particular technological environment, along with insignificant extra-solution activity.  The claim falls within the mental processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method for data generation.  The claim recites determining whether there are a plurality of sets of the reference target data with 
To this end, the limitation of determining whether there are a plurality of sets of the reference target data with respect to the reference source data included in the complete bipartite graph and whether there are a plurality of sets of the reference source data with respect to the reference target data is a process that under its broadest reasonable interpretation is directed to a mental process, because a determination of data sets with respect to a bipartite graph, in its broadest reasonable interpretation, can be performed in the mind.  Similarly, the limitation of retaining an edge connecting the reference source data and the reference target data without generating the virtual node when it is determined that, with respect to at least one of the reference source data and the reference target data including in the complete bipartite graph, another one thereof is one in number, falls under the mental process grouping of abstract ideas.  Retaining an edge connecting data can be performed mentally in the human mind.
The judicial exception is not integrated into a practical application.  The claim does not recite any additional limitations to integrate the abstract idea into a practical application.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  
The claim falls within Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.


To this end, the limitation of wherein information relating the reference source data and the reference target data is replaced with information relating the reference source data and the virtual node and information relating the reference target data and the virtual node is a process that under its broadest reasonable interpretation is directed to a mental process because the replacement of information can be performed in the mind.
The judicial exception is not integrated into a practical application.  The claim does not recite any additional limitations to integrate the abstract idea into a practical application.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  
The claim falls within Mental Process grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method for data generation.  The claim recites in part, wherein the information relating the reference source data and the virtual node further includes information indicating a relationship between the reference source data and the virtual node and the information relating the reference target data and the virtual node further includes information indicating a relationship between the reference target data and the virtual node.  Each of these limitations, as drafted, describe a process that under its broadest reasonable interpretation, is directed to a mental process, and therefore recites an abstract idea.

The judicial exception is not integrated into a practical application.  The claim does not recite any additional limitations to integrate the abstract idea into a practical application.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  
The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention does not integrate the abstract idea of claim 1 into a practical application.   The limitation of extracting, as a complete bipartite graph, a graph connecting the reference target data and the reference source data included in a range in which it is determined that each set of the reference source data is connected to every set of the reference target data with a single edge and it is determined that each set of the reference target data is connected to every set of the reference source data with a single edge is insignificant extra-solution activity. 
The limitation recited by claim 5 do not impose any meaningful limits on practicing the abstract idea, and the elements do not integrate the abstract idea into a practical application.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Extracting, as a complete bipartite graph, a graph connecting the reference target data and the reference source data included in a range in which it is determined that each set of the reference source data is connected to every set of the reference target data with a single edge and it is determined that each set of the reference target data is connected to every set , merely append well-understood routine and conventional activities to the judicial exception.  The extracting step merely relates to storing and retrieving information in memory.   Under Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, this is established as well-understood routine and conventional activity.  Thus, under its broadest reasonable interpretation, the claim covers insignificant extra-solution activity.  The claim is not patent eligible.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method for data generation.  The claim recites in part, calculating a number of edges connecting the reference source data and the virtual node and a number of edges connecting the reference target data and the virtual node, the edges being generated when the virtual node is created, and a number of edges connecting the reference source data and the reference target data, the edges being reduced when the virtual node is created.  Each of these limitations, as drafted, describe a process that under its broadest reasonable interpretation, is directed to a mathematical concept, and therefore recites an abstract idea.
To this end, the limitation of calculating a number of edges connecting the reference source data and the virtual node and a number of edges connecting the reference target data and the virtual node, the edges being generated when the virtual node is created, and a number of edges connecting the reference source data and the reference target data, the edges being reduced when the virtual node is created and generating a virtual node with which a number obtained by subtracting the number of the generated edges from the number of the reduced edges is largest is a process that under its broadest reasonable interpretation is directed to a mathematical concept, because calculating of a number of edges and a subtraction operation, in its broadest reasonable interpretation, is a mathematical concept.
The judicial exception is not integrated into a practical application.  The claim does not recite any additional limitations to integrate the abstract idea into a practical application.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  


Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention does not integrate the abstract idea of claim 1 into a practical application.   The limitation of extracting the complete bipartite graph by using a coordinate specifying a start position and a coordinate specifying a start position and an end position of a region that corresponds to reference source data, a coordinate specifying a start position and a coordinate specifying an end position of a region that corresponds to reference source data is insignificant extra-solution activity. 
The limitation recited by claim 7 do not impose any meaningful limits on practicing the abstract idea, and the elements do not integrate the abstract idea into a practical application.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Extracting the complete bipartite graph by using a coordinate specifying a start position and a coordinate specifying a start position and an end position of a region that corresponds to reference source data, a coordinate specifying a start position and a coordinate specifying an end position of a region that corresponds to reference source data, merely append well-understood routine and conventional activities to the judicial exception.  The extracting step merely relates to storing and retrieving information in memory.   Under Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, this is established as well-understood routine and conventional activity.  Thus, under its broadest reasonable interpretation, the claim covers insignificant extra-solution activity.  The claim is not patent eligible.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method for data generation.  The claim recites in part, generate a virtual node with a part of the extracted regions excluded.  Each of these limitations, as drafted, describe a process that under its broadest reasonable interpretation, is directed to a mental process, and therefore recites an abstract idea.
To this end, the limitation generate a virtual node with a part of the extracted regions excluded is a process that under its broadest reasonable interpretation is directed to a mental process that can be performed in the mind.
The judicial exception is not integrated into a practical application.  The limitation of when three or more regions are extracted by using the coordinate amount to insignificant extra-solution activity.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  When three or more regions are extracted by using the coordinate, merely append well-understood routine and conventional activities to the judicial exception.  The extracting step merely relates to storing and retrieving information in memory.   Under Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, this is established as well-understood routine and conventional activity.  Thus, under its broadest reasonable interpretation, the claim covers insignificant extra-solution activity.  The claim is not patent eligible.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  
The claim falls within Mental Process grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method for data generation.  The claim recites in part, extracting the complete bipartite graph in which the reference target data is a domain 
To this end, the limitation of extracting the complete bipartite graph in which the reference target data is a domain of a protein or a gene region in a genome sequence and the reference source data is related to amino acid substitution related to a variant of a base is a process that under its broadest reasonable interpretation is directed to a mental process, because extraction of a graph regarding the information pertaining to protein or a gene region in a genome sequence, for example in its broadest reasonable interpretation can be performed mentally.
The judicial exception is not integrated into a practical application.  The claim does not recite any additional limitations to integrate the abstract idea into a practical application.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  
The claim falls within Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.


Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention does not integrate the abstract idea of claim 1 into a practical application.   The limitation of extracting the complete bipartite graph in which the reference target data is a domain of a protein or a gene region in a genome sequence and the reference source data is related to amino acid substitution or information related to a variant of a base is insignificant extra-solution activity. 
The limitation recited by claim 9 do not impose any meaningful limits on practicing the abstract idea, and the elements do not integrate the abstract idea into a practical application.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Extracting the complete bipartite graph in which the reference , merely append well-understood routine and conventional activities to the judicial exception.  The extracting step merely relates to storing and retrieving information in memory.   Under Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, this is established as well-understood routine and conventional activity.  Thus, under its broadest reasonable interpretation, the claim covers insignificant extra-solution activity.  The claim is not patent eligible.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method for data generation.  The claim recites in part, generating a virtual node between the reference source data and the reference target data when a total number of reference target nodes and reference source nodes is equal to or more than six and there are a plurality of sets of reference source data and a plurality of sets of reference target data in a complete bipartite graph included in the bipartite graph.  Each of these limitations, as drafted, describe a process that under its broadest reasonable interpretation, is directed to a mental process, and therefore recites an abstract idea.
To this end, the limitation of generating a virtual node between the reference source data and the reference target data when a total number of reference target nodes and reference source nodes is equal to or more than six and there are a plurality of sets of reference source data and a plurality of sets of reference target data in a complete bipartite graph included in the bipartite graph is a process that under its broadest reasonable interpretation is directed to a mental process, because generating a virtual node between the reference source data and the reference target data when a total number of reference target nodes and reference source nodes is equal to or more than six and there are a plurality of sets of reference source data and a plurality of sets of reference target data in a complete bipartite graph included in the bipartite graph can be performed in the mind.
The judicial exception is not integrated into a practical application.  The claim does not recite any additional limitations to integrate the abstract idea into a practical application.   

The claim falls within Mental process grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method for data generation stored on a non-transitory computer-readable recording medium.  The claim recites in part, with regard to a target in which a plurality of set of reference source data and reference target data are connectable by using edges, generating a virtual node between the reference source data and the reference target data.  This limitation, as drafted, describes a process that under its broadest reasonable interpretation, is directed to a mental process, and therefore recites an abstract idea.  Specifically, the limitation of with regard to a target in which a plurality of set of reference source data and reference target data are connectable by using edges, generating a virtual node between the reference source data and the reference target data is a process that under its broadest reasonable interpretation is directed to a mental process, because generation of a virtual node with regard to the reference source and target data can be performed mentally.
The judicial exception is not integrated into a practical application.  The claim recites the additional limitations of extracting information that corresponds to a complete bipartite graph from the connected target when there are a plurality of sets of reference source data and a plurality of sets of reference target data  that are the extracted information and that constitute the complete bipartite graph, and a non-transitory computer-readable recording medium.  The limitation of extracting information that corresponds to a complete bipartite graph from the connected target when there are a plurality of sets of reference source data and a plurality of sets of reference target data  that are the extracted information and that constitute the complete bipartite graph is insignificant extra-solution activity.  The limitation of a non-transitory computer-readable recording medium is recited at a high level of generality, and amounts to generally linking the user of the 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The limitation of a non-transitory computer-readable recording medium is recited at a high level of generality, and amount to generally linking the user of the judicial exception to a particular technological environment – a computing environment, because these components are generic computer components.  Further, extracting information that corresponds to a complete bipartite graph from the connected target when there are a plurality of sets of reference source data and a plurality of sets of reference target data  that are the extracted information and that constitute the complete bipartite graph, merely append well-understood routine and conventional activities to the judicial exception.  The extracting information for a bipartite graph from sets of reference source and target data merely relates to storing and retrieving information in memory.   Under Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, this is established as well-understood routine and conventional activity.  Thus, under its broadest reasonable interpretation, the claim covers mental processes applied in a particular technological environment, along with insignificant extra-solution activity.  The claim falls within the mental processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a data generation apparatus.  The claim recites in part, with regard to a target in which a plurality of set of reference source data and reference target data are connectable by using edges, generating a virtual node between the reference source data and the reference target data.  This limitation, as drafted, describes a process that under its broadest reasonable interpretation, is directed to a mental process, and therefore 
The judicial exception is not integrated into a practical application.  The claim recites the additional limitations extracting information that corresponds to a complete bipartite graph from the connected target when there are a plurality of sets of reference source data and a plurality of sets of reference target data  that are the extracted information and that constitute the complete bipartite graph, and a processor.  The limitation of extracting information that corresponds to a complete bipartite graph from the connected target when there are a plurality of sets of reference source data and a plurality of sets of reference target data  that are the extracted information and that constitute the complete bipartite graph is insignificant extra-solution activity.  The limitation of a processor is recited at a high level of generality, and amounts to generally linking the user of the judicial exception to a particular technological environment – a computing environment.  The additional elements do not impose any meaningful limits on practicing the abstract idea, and the elements do not integrate the abstract idea into a practical application.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The limitation of a processor is recited at a high level of generality, and amount to generally linking the user of the judicial exception to a particular technological environment – a computing environment, because these components are generic computer components.  Further, extracting information that corresponds to a complete bipartite graph from the connected target when there are a plurality of sets of reference source data and a plurality of sets of reference target data  that are the extracted information and that constitute the complete bipartite graph, merely append well-understood routine and conventional activities to the judicial exception.  The extracting information for a bipartite graph from sets of reference source and target data merely relates to storing and retrieving information in memory.   Under Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, this is established as well-understood routine and conventional activity.  Thus, under its broadest reasonable interpretation, the claim covers mental processes applied in a particular technological environment, along with insignificant extra-solution activity.  The claim falls within the mental processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "largest" in claim 6 is a relative term which renders the claim indefinite.  The term "largest" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


s 1, 3-6, 10-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Buehrer et al. (US Pub. No. 2009/0193044 A1).
As to claim 1, Buehrer teaches a data generation method comprising:
with regard to a target in which a plurality of set of reference source data and reference target data are connectable by using edges ([0033] teaches "FIG. 3 illustrates a portion of an exemplary web graph 300 including nodes 302-318. Nodes 302-308 are linked to nodes 310-318 and may be linked to other nodes. In some embodiments, the nodes may represent respective network documents, such as, for example, web pages, or other network documents."  The web graph 300 is recognized as a target.   The nodes represent respective network documents.  The documents represented by nodes 302-308 are recognized as "reference source data" and documents represented by nodes 310-318 are recognized as "reference target data."  These nodes are connectable using edges as shown in FIG. 3.), extracting information that corresponds to a complete bipartite graph from the connected target (FIG. 3 corresponds to a complete bipartite graph because each of the nodes corresponding to reference source data (nodes 302-308) are connected to each of the nodes corresponding to reference target data (nodes 310-318).   [0033] further teaches "As a result, as shown in FIG. 4, a virtual node 402 may be added to web graph 300 to produce web graph 400, and links from each of nodes 302, 304, 306, and 308 may be replaced, or substituted, with respective links to virtual node 402."  This teaches processing a web graph 300 (e.g. extracting information from the connected target).); and
when there are a plurality of sets of reference source data and a plurality of sets of reference target data  that are the extracted information and that constitute the complete bipartite graph, generating a virtual node between the reference source data and the reference target data ([0033] teaches "as shown in FIG. 4, a virtual node 402 may be added to web graph 300 to produce web graph 400, and links from each of nodes 302, 304, 306, and 308 may be replaced, or substituted, with respective links to virtual node 402. Virtual node 402 may further have links to each of the nodes 310, 312, 314, 316, and 318."  This teaches that for a plurality of sets of reference source data (information represented by nodes 302-308) and a plurality of sets of 

As to claim 3, Buehrer teaches wherein information relating the reference source data and the reference target data is replaced with information relating the reference source data and the virtual node and information relating the reference target data and the virtual node (FIG. 4 teaches a virtual node inserted into the graph; this teaches that information relating the reference source data (nodes 302-308) and reference target data (nodes 310-318) is replaced with new edges that relate the reference source data (nodes 302-308) and reference target data (nodes 310-318) to the virtual node 402)).

As to claim 4, Buehrer teaches wherein the information relating the reference source data and the virtual node further includes information indicating a relationship between the reference source data and the virtual node and the information relating the reference target data and the virtual node further includes information indicating a relationship between the reference target data and the virtual node ([0033] teaches "nodes may represent respective network documents."  Examiner interprets that the nodes 302-308 of FIGS. 3 and 4 represent the "information relating the reference source data."  The information "indicating a relationship between the reference source data and the virtual node" are the arrows (the edges) as shown in FIG. 4, which connect nodes 302-308 to the virtual node.  These edges indicate a relationship between the reference source data and the virtual node.
[0033] teaches "nodes may represent respective network documents."  Examiner interprets that the nodes 310-318 of FIGS. 3 and 4 represent the "information relating the reference target data."  The information "indicating a relationship between the reference target data and the virtual node" are the arrows (the edges) as shown in FIG. 4, which connect nodes 310-318 to the virtual 
 
As to claim 5, Buehrer teaches extracting, as a complete bipartite graph, a graph connecting the reference target data and the reference source data included in a range ([0033] teaches "as shown in FIG. 4, a virtual node 402 may be added to web graph 300 to produce web graph 400, and links from each of nodes 302, 304, 306, and 308 may be replaced, or substituted, with respective links to virtual node 402."   This teaches that the complete bitpartite graph of FIG. 3 is modified to create a web graph 400.  FIG. 4 is a complete bipartite graph that represents FIG. 3.  The reference source data is represented by nodes 302-308 and the reference target data is represented by nodes 310-318) in which it is determined that each set of the reference source data is connected to every set of the reference target data with a single edge and it is determined that each set of the reference target data is connected to every set of the reference source data with a single edge ([0033] teaches that "one can easily determine that 20 link paths have been compressed to nine link paths."  As an example, single edges connect node 302 to every set of reference target data (nodes 310-318) as shown in FIG. 3.  This is true for nodes 304, 306 and 308 in FIG. 3.  When the virtual node is created as shown in FIG. 4, the relationships between the nodes is retained, yet the graph is compressed with less links).

As to claim 6, Buehrer teaches calculating a number of edges connecting the reference source data and the virtual node and a number of edges connecting the reference target data and the virtual node, the edges being generated when the virtual node is created, and a number of edges connecting the reference source data and the reference target data, the edges being reduced when the virtual node is created (As shown in FIG. 4 with reference to FIG. 3, the 20 edges connecting the nodes 302-308 to nodes 310-318 are reduced to 9 edges when the virtual node is created.  This a reduction in edges in the graph of FIG. 4.  A calculation of the number of edges is performed, because a graph 400 is determined from graph 300.);
generating a virtual node with which a number obtained by subtracting the number of the generated edges from the number of the reduced edges is largest (As shown in FIG. 4, a single virtual node is created.  [0033] teaches that "links from each of nodes 302, 304, 306, and 308 may be replaced, or substituted, with respective links to virtual node 402. Virtual node 402 may further have links to each of the nodes 310, 312, 314, 316, and 318."  This teaches that the single virtual node is created, and the 5 edges connecting the virtual node to the target nodes minus the 4 edges connecting the source nodes to the virtual node is 1, which corresponds to the single node).

As to claim 10, Buehrer teaches generating a virtual node between the reference source data and the reference target data when a total number of reference target nodes and reference source nodes is equal to or more than six and there are a plurality of sets of reference source data and a plurality of sets of reference target data in a complete bipartite graph included in the bipartite graph ([0033] teaches "a virtual node 402 may be added to web graph 300."  This teaches adding a virtual node.  The virtual node is added between reference source data and reference target data, because the nodes 302-308 represent the reference source data and nodes 310-318 represent the reference target data.  This is supported by [0033] which teaches "nodes may represent respective network documents."  As shown in FIG 3, there are more than 6 nodes (there are 11 nodes).  Each of these nodes represents a document, which is a set of reference source data (nodes 302-308) and reference target data (nodes 310-318).  The graph in FIG. 3 is a complete bipartite graph because there are relationships between each source node and each target nodes).

As to claim 11, Buehrer teaches a non-transitory computer readable recording medium storing therein a data generation program that causes a computer ([0026] teaches a computer, a ROM and a processor) to execute a process comprising: with regard to a target in which a plurality of sets of reference source data and reference target data are connectable by using edges (The graph of FIG. 3 is recognized as a target.  This graph has a plurality of sets of extracting information that corresponds to a complete bipartite graph from the connected target (FIG. 4 is interpreted as a complete bipartite graph extracted from the web graph 300 of FIG. 3. [0033] teaches "virtual node 402 may be added to web graph 300 to produce web graph 400."); and when there are a plurality of sets of reference source data and a plurality of sets of reference target data that are the extracted information and that constitute the complete bipartite graph, generating a virtual node between the reference source data and the reference target data ([0033] teaches "as shown in FIG. 4, a virtual node 402 may be added to web graph 300 to produce web graph 400, and links from each of nodes 302, 304, 306, and 308 may be replaced, or substituted, with respective links to virtual node 402. Virtual node 402 may further have links to each of the nodes 310, 312, 314, 316, and 318."  Web graph 300 is recognized as a complete bipartite graph.  [0033] teaches that for a plurality of sets of reference source data (information represented by nodes 302-308) and a plurality of sets of reference target data (information represented by nodes 310-318), a virtual node 402 is added between the nodes 302-318.  Nodes 302-308 and 310-318 represent, respectively, the reference source data and the reference target data.).

As to claim 12, Buehrer teaches a data generation apparatus comprising:
a processor ([0026] teaches a processor) configured to:
with regard to a target in which a plurality of sets of reference source data and reference target data are connectable by using edges (The graph of FIG. 3 is recognized as a target.  This graph has a plurality of sets of reference source data (nodes 302-308) and reference target data (nodes 310-318); these nodes are connected using edges), extracting information that corresponds to a complete bipartite graph from the connected target (FIG. 4 is interpreted as a complete bipartite graph extracted from the web graph 300 of FIG. 3. [0033] teaches "virtual node 402 may be added to web graph 300 to produce web graph 400."); and when there are a plurality of sets of reference source data and a plurality of sets of reference target data that are the extracted information and that constitute the complete bipartite graph, generating a virtual node between the reference source data and the reference target data ([0033] teaches "as shown in FIG. 4, a virtual node 402 may be added to web graph 300 to produce web graph 400, and links from each of nodes 302, 304, 306, and 308 may be replaced, or substituted, with respective links to virtual node 402. Virtual node 402 may further have links to each of the nodes 310, 312, 314, 316, and 318."  Web graph 300 is recognized as a complete bipartite graph.  [0033] teaches that for a plurality of sets of reference source data (information represented by nodes 302-308) and a plurality of sets of reference target data (information represented by nodes 310-318), a virtual node 402 is added between the nodes 302-318.  Nodes 302-308 and 310-318 represent, respectively, the reference source data and the reference target data.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Buehrer in view of Yue (US Pub. No. 2010/0257425 A1).
As to claim 2, Buehrer teaches determining whether there are a plurality of sets of the reference target data with respect to the reference source data included in the complete bipartite graph and whether there are a plurality of sets of the reference source data with respect to the reference target data (FIG. 3 corresponds to a complete bipartite graph because each of the nodes corresponding to  reference source data (nodes 302-308) are connected to each of the nodes corresponding to reference target data (nodes 310-318).  The nodes represent ; and 
retaining an edge connecting the reference source data and the reference target data without generating the virtual node when it is determined that, with respect to at least one of the reference source data and the reference target data including in the complete bipartite graph, another one thereof is one in number (FIG. 4 teaches that the edge from node 302 is retained and not connected to a virtual node; the edge is a single edge and not connected to another node along with another edge.  Therefore the edge is one in number.).
Buehrer does not expressly teach an edge connecting the reference source data and the reference target data without generating the virtual node.  
However, Yue teaches an edge connecting the reference source data and the reference target data without generating the virtual node ([0022] teaches "code graph 100, comprised of variable nodes 102, check nodes 104 and edges 106."  FIG. 1 shows a single check node 102 connected to a single variable node 109 without a virtual node.)
Buehrer and Yue are combinable because they are directed to analysis of graph data (Buehrer [0023], Yue [0021]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Buehrer to include the above citations as taught by Yue, with a reasonable expectation of success.
The motivation would be to allow user of Buehrer to perform well on a large range of block sizes. (Yue [0021]).

7 is rejected under 35 U.S.C. 103 as being unpatentable over Buehrer in view of Moriguchi (US Pub. No. 2015/0019161 A1).
As to claim 7, Buehrer teaches a region that corresponds to reference source data and a region that corresponds to reference target data, or a combination thereof ([0033] teaches a web graph 300 including nodes 302-318.  Nodes 302-308 as shown in FIG. 3 make up a level of the graph.  This level is recognized as a region that corresponds to the reference source data (nodes 302-308).
Buehrer does not expressly teach extracting the complete bipartite graph by using a coordinate specifying a start position and a coordinate specifying an end position, a coordinate specifying a start position and a coordinate specifying an end position.
However, Moriguchi teaches extracting the complete bipartite graph by using a coordinate specifying a start position and a coordinate specifying an end position, a coordinate specifying a start position and a coordinate specifying an end position ([0156] teaches "the ID association means 33 adds a node as start point and a node as end point to both the ends of the created bipartite graph (step S604)."  This teaches creating a bipartite graph by using a start point which is a coordinate specifying a start position and an end point (a coordinate specifying an end position).
Buehrer and Moriguchi are combinable because they are directed to analysis of graph data (Buehrer [0023], Moriguchi [0036]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Buehrer to include the above citations as taught by Moriguchi, with a reasonable expectation of success.
The motivation would be to allow user of Buehrer to estimate a series of movement lines. (Moriguchi [0052]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Buehrer in view of Moriguchi, and further in view of Kim (US Pub. No. 2012/0102034 A1).
when three or more regions are extracted by using the coordinate, generate a virtual node with a part of the extracted regions excluded.
However, Kim teaches when three or more regions are extracted by using the coordinate, generate a virtual node with a part of the extracted regions excluded ([0042] teaches "For example, the region setting unit 120 may simplify the polygonal region by selectively excluding some of the peripheral nodes. For example, as shown in FIG. 4, an angle between a vector 403 connecting a node 401 and a node 402 and a vector 405 connecting the node 402 and a node 404 may be obtained by calculating a scalar product of the vectors 403 and 405. When the angle is less than about 5 degrees, the node 402 disposed in the middle may be excluded while directly connecting the node 401 and the node 404 with each other."  Here, a virtual node in the form of an edge connecting the two nodes is formed in response to having a middle node 402.  The middle node 402 is excluded.)
Buehrer, as modified, and Kim are combinable because they are directed to analysis of graph data (Buehrer [0023], Kim [0025]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to further modify Buehrer to include the above citations as taught by Kim, with a reasonable expectation of success.
The motivation would be to allow user of Buehrer to combine virtual regions overlapping each other into one virtual region. (Kim [0043]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Buehrer in view of Sonoda (US Pub. No. 20200384061 A1).
As to claim 9, Buehrer teaches extracting the complete bipartite graph in which the reference target data is information and the reference source data is information ([0033] teaches "a virtual node 402 may be added to web graph 300 to produce web graph 400, and links from each of nodes 302, 304, 306, and 308 may be replaced, or substituted, with respective links to 
However, Buehrer does not expressly teach that the information is a domain of a protein or a gene region in a genome sequence and related to amino acid substitution or information related to a variant of a base.  
However, Sonoda teaches that the information is a domain of a protein or a gene region in a genome sequence and related to amino acid substitution or information related to a variant of a base  ([0205] teaches "An anti-hTfR antibody obtained by culturing a cell producing an anti-hTfR antibody having relatively high affinity to hTfR selected by the above-described method and the like and an anti-hTfR antibody obtained by expressing a gene coding region of an anti-hTfR antibody having high affinity can be changed into an antibody having desired properties by introducing mutation such as substitution, deletion, and addition to the amino acid sequence. Introduction of mutation to the amino acid sequence of the anti-hTfR antibody is performed by adding mutation to a gene corresponding to the amino acid sequence."  This teaches information relating to a gene region in a genome sequence and information relating to a substitution of an amino acid.
Buehrer, as modified, and Sonoda are combinable because they are directed to analysis of data (Buehrer [0023], Sonoda [0193]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to further modify Buehrer to include the above citations as taught by Sonoda, with a reasonable expectation of success.
The motivation would be to allow user of Buehrer to apply the graph data analysis to biological data as a template. (Sonoda [0207]).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID M NAFZIGER/             Examiner, Art Unit 2169                                                                                                                                                                                           
/USMAAN SAEED/            Supervisory Patent Examiner, Art Unit 2169